DETAILED ACTION
This action is responsive to the following communication: the response filed on 2/4/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 5 and 18 are cancelled; 1-4, 6-17, and 19-21 are pending.

Allowable Subject Matter
Claim(s) 1-4, 6-17, and 19-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the peripheral circuit resumes an uncompleted state verification operation, among respective state verification operations for one or more program states included in the program verify operation of the suspended n-th program loop in response to the resume command.
With respect to independent claim 13 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the resuming of the suspended n-th program loop comprises resuming an uncompleted state verification operation, among respective state verification operations for one or more program states included in the program verify operation of the suspended n-th program loop.
With respect to independent claim 21, the prior art fails to teach or suggest the claimed limitations, namely resuming, upon completion of the applying, the program operation from an uncompleted point of the state verification operation.
The allowable claims are supported in at least fig. 11 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824